TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED NOVEMBER 13, 2015



                                       NO. 03-14-00277-CV


                                     Verticor, Ltd., Appellant

                                                  v.

                                     Michael Wood, Appellee




            APPEAL FROM 419TH DISTRICT COURT OF TRAVIS COUNTY
              BEFORE JUSTICES PURYEAR, PEMBERTON, AND FIELD
                 AFFIRMED -- OPINION BY JUSTICE PEMBERTON




This is an appeal from the order signed by the district court on April 17, 2014. Having reviewed

the record and the parties’ arguments, the Court holds that there was no reversible error in the

district court’s order. Therefore, the Court affirms the district court’s order. The appellant shall

pay all costs relating to this appeal, both in this Court and the court below.